Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 23, 2020

                                    No. 04-19-00796-CV

                                     Jane G. GARCIA,
                                         Appellant

                                             v.

                                  Daniel Muniz GARCIA,
                                         Appellee

                  From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2017FLB001496-C3
                        Honorable Victor Villarreal, Judge Presiding


                                      ORDER

       Appellant’s brief was filed March 10, 2020. Appellee’s brief was thus due April 9,
2020. No appellee’s brief, however, was filed. This appeal will be set “at issue” in ten
days. If appellee’s brief and a written response stating a reasonable explanation for failing
to timely file the brief is not filed within ten days, this appeal will be set for submission
without an appellee’s brief.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court